EXHIBIT SECTION906 CERTIFICATION OF PRINCIPAL FINANCIAL OFFICER Pursuant to 18 U.S.C. sec. 1350, the undersigned officer of REITPlus, Inc. (“REITPlus”), hereby certifies that REITPlus’s Annual Report on Form 10-K for the year ended December31, 2007 (the “Report”) fully complies with the requirements of Section13(a) or Section15(d), as applicable, of the Securities Exchange Act of 1934, as amended, and that the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of REITPlus. Date: March 17, 2008 /s/ Chad C. Braun Chad C. Braun Chief Financial Officer (Principal Financial Officer)
